Case 1:18-cv-10836-PGG Doc

yf
14

     
   

 

Martin S. Gottesfeld, pro se, De neh he a
Plaintiff ‘ He EE a
- against - sy Civil No.: 18-cv-10836-PGG
Hugh J. Hur witz 9 et al. PR yet abe tay GBS Re atin Bast ef aba ape ue

 

 

 

 

MOTION FOR EXTENSION OF TIME TO FILE

Plaintiff Martin S. Gottesfeld (herein "Plaintiff"), acting pro se,
hereby moves The Honorable Court for an extension of time in which to file his
opposition to the defendants’ motion to dismiss, filed on May 16th, 2019
(please see D.E. 51). The Honorable Court had previously ordered the plaintiff
to file his opposition on June 20th, 2019 (please see D.E. 55) and the
plaintiff had previously mailed (and thereby filed pursuant to Houston v-.
Lack, 487 U.S. 266 (1988)) a previous MOTION FOR EXTENSION OF TIME TO FILE on
Monday, June 10th, 2019, asking for leave to file his response on or before
August 31st, 2019.

In his previous motion for an extension, the plaintiff cited the length
of the defendants' motion, the time which the defendants took to prepare their
motion while represented by counsel, the disadvantages faced by the plaintiff
as compared to the defendants’ counsel (specifically his lack of access to
word processing software), and the slow and careful necessity of
distinguishing the instant case from the cacophony of unpublished non-
precedential opinions provided by the defendants in support of their motion.

The plaintiff must now seek an open-ended extension of time to file out
of an abundance of caution because he may not be’ able to’request more. time in
the future due to circumstances beyond his control. In support of the instant
motion, the plaintiff hereby requests. that The Honorable Court take judicial
notice, pursuant to Fed. R. Evid. 201(c)(2) of the following exhibits hereto,
each provided herewith:

* Exhibit 1: Plaintiff's July lst, 2019, letter to the Office of the

- Page 1 of 3 -

 

 

 

 
Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 2 of 26

Inspector General for the U.S. Justice Department reporting violations of the
voyeurism subsection (please see 28 CFR §115.6) of the Prison Rape
Elimination Act (PREA) at the plaintiff's unit, i.e. the FCI Terre Haute CMU,
and the 49-paragraph Affidavit of Martin S. Gottesfeld executed on June 27th,
2019 (5 pages total), noting the likely retaliation which the plaintiff
believes that he may face as a result of his report due to, inter alia, the
failure of the Federal Bureau of Prisons (FBOP) to abide by 28 CFR §115.51(b)
(please see affidavit therein 1 39-41)

* Exhibit 2: Excerpt from 28 CFR $115.6 regarding "Voyeurism" and the
Prison Rape Elimination Act (PREA) (1 page)

* Exhibit 3: Excerpt of FBOP Program Statement 3300.03, "Employment,"
§19(8), "NAME TAGHS AND OTHER ADORNMENTS,"’ stating the policy that FBOP staff
members are to wear nametags (see also Fxhibit 1, declaration, 19) (2 pages)

* Exhibit 4: Excerpt from FBOP Program Statement 3420.11, "Standards of
Employee Conduct,"’ §5, "PERSONAL CONDUCT,"' forbidding sexual behavior and
intimidation toward inmates (see also Exhibit 1, declaration, 1 14-18 and 20-
23) (4 pages)

* Exhibit 5: Excerpt from 28 CFR §115.51, showing §115.51(b) (see also
Exhibit 1 and declaration therein 11 26-27 and 31-38) (1 page)

* Exhibit 6: Excerpt from 28 CFR §540.203 showing §540.203(b)(1), i.e.
that CMU inmates cannot send special mail to the courts (see also Exhibit 1,
declaration, 11 28-29) (2 pages)

* Exhibit 7: December 10, 2018, letter from Katherine Siereveld,
representing herself as a "Senior Attorney" to an Indiana state court where
she may not be licensed to practice (see also Exhibit 1, declaration, ff
31-34) (1 page)

* Exhibit 8: May 15th, 2019, letter from the plaintiff to "Certified PREA
Auditor" Diane Lee reporting the lack of access to PREA hotlines and

- Page 2 of 3 -

 

 

 

 
Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 3 of 26

confidential access to the Office of the Inspector General (see also Exhibit 1
and declaration therein 1 26-27 and..35-38, and Exhibit 5) (2 pages)

* Exhibit 9: Print-out from USPS.com showing the delivery of Exhibit 8 in
Rockville, MD, on May 28th, 2019 (see also Exhibit 1, declaration therein {f
36~38) (1 page)

* Exhibit 10: Excerpt of S.D. NY 18-cv-10836-PGG D.E. 42 showing 1 6-7 .

 

and 14-15 (see also Exhibit 1, declaration therein 11 39-41) (2 pages)

In light of the above, the plaintiff moves The Honorable Court to order
him to file a more specific motion in the future when the current uncertainty
has subsided detailing when he expects to be able to complete his opposition

to the defendants’ motion to dismiss.

Respectfully mailed on Monday, July 1st, 2019 (and filed thereon pursuant

to Houston v. Lack, 487 U.S. 266 (1988)) in an envelope bearing U.S. Postal

 

Service tracking number 9114 9023 0722 4293 0876 29, handed to FBOP employees

Ms. Eisele, Ms. Wheeler, and/or Ms. Thomas with sufficient postage affixed

pre-paid,

os {
“lec G—

Martin S. Gottesfeld, pro se

Reg. No.: 12982-104

Federal Correctional Institution

P.O. Box 33

Terre Haute, IN 47808

CERTIFICATE OF SERVICE

I, Martin.S. Gottesfeld, pro se, do hereby certify that on Monday, July
1st, 2019, I mailed a copy of the foregoing document to counsel for the
defendants in the abovecaptioned case by handing such copy to FBOP employees

Ms. Eisele, Ms. Thomas, and/or Ms. Wheeler for placement in the mail. See

Houston v. Lack, 487 U.S. 266 (1988).

Vest

Martin S. Gottesteld, pro se
- Page 3 of 3 -

 

 

 

 
, Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 4 of 26
Bxubry L

  
 
   

Martin S. Gottesfe

Reg. No.: 12982-104

Federal Correctional Institution

Office of the Inspector General , P.O. Box 33

United States Justice Department Terre Haute, IN 47808

950 Pennsylvania Ave NW, Room 4322
Washington, DC 20530

Monday, Jiily 1st, 2019

In Re: PREA Violations At.FCI Terre Haute Commmications Management Unit (28
CFR §115.6)

To Whom It May Concern,

It is my duty to inform the Office of the Inspector General for the ..
United States Justice Department of violations of the Prison Rape Elimination
Act (PREA) inside the communications management unit (CMU) of the Federal
Correctional Institution (FCI) Terre Haute, Indiana, which occurred during the
week of June 23rd to June 29th, 2019. Please see the declaration enclosed
herewith-and 28 CFR §115.6.

I would include more documentation, but my correspondence with the OIG is
not treated as confidential by the FCI Terre Haute legal department, which
deliberately violates 28 CFR §115.51(b) (see enclosed declaration 1 26-27. .
and 31-38). Any attempt(s) by me to include the other documentation which I
believe is relevant would, at best, be.unsuccessful and delay the receipt of
this letter, and would at worst result in me being placed in a SHU in
conditions which violate the 8th Amendment (see enclosed declaration {1 39- ..-
41) for longer than I am already likely to face as a result of my report.

If the Office of the Inspector General is reading this letter, than it is
doing:so only after the staff who run the FCI Terre Haute CMU have already .
done so.

I will attempt to make a fuller filing on the docket of S.D. NY 18-cv-
10836-PGG in a second MOTION FOR EXTENSION OF TIME TO FILE which I also plan
to mail today, as I. believe that such a showing will be necessary in the
interests of justice.

Should the Office of the Inspector General be left with any questions
which it feels I can answer, then I would be happy to do so.

Sincerely,

(PADE-

Martin S. Gottesfeld
Rolling-Stone--Featured Human-Rights Activist

P.S. To be clear, I am requesting an external investigation of this matter by
the Office of the Inspector General and not an "internal investigation" by the

S.I.S. department here at FCI Terre Haute as such investigations have been
questionable in the past.

~ Page 1 of 1 -

 

 

 

 
Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 5 of 26

Affidavit of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, do hereby affirm that the following is true and
accurate to the best of my.knowledge, information, and belief on this 27th day
of June, 2019, and I do so declare the following pursuant to 28 U.S.C. §1746

(see LeBoeuf, Lamb, Greene & MacRae, L.L.P. v. Worsham, 185 F.3d 61, 65-66 (2d
Cir. 1999));

1. My name is Martin S. Gottesfeld and I am an inmate in the |»...
communications management unit (CMU) of the Federal Correctional Institution
(FCI) Terre Haute, Indiana.

2. My federal registration number is 12982-104.

3. Today I became at least the third FCI Terre Haute CMU inmate in about
as many days to be sexually abused, as defined by 28 CFR $115.6, "(8)

Voyeurism," by an unidentified employee of the Federal Bureau of Prisons
(FBOP).

4. The aforementioned incident of sexual abuse happened while I was alone
in my cell (cell 41) of the FCI Terre Haute CMU at approximately 10:00 A.M.
Eastern Time and the FBOP employee should have been video and audio recorded
outside my cell, though such records have a common tendency to become
unavailable or degraded when the FBOP might desire such.

5. I was sitting. on my boilet:defecating at the time of the incident.

6. The FCI CMU imit team (which is separate from the correctional
officers (COs) on the unit's custody team) is entirely female, so male inmates
in the FCI Terre Haute CMU traditionally cover the windows in their cell doors
temporarily while defecating, and this has become an accepted practice, to the
point where a correctional officer (CO) was once reprimanded by a lieutenant

for telling inmates to uncover the windows in their cell doors while using the
facilities.

7. In order to meet the institutional need for inmate safety, staff on
rounds who encounter a covered window in a cell door typically verbally
confirm from the outside that the inmate inside of the cell is alright and .
then continue their rounds.

8. This unidentified staff member had harassed at least two (2) other FCI
Terre Haute CMU inmates in the 48 hours prior while they too were defecating
by ordering them in a disrespectful, coercive, and unprofessional manner to
take down their window covers over their understandable objections.

9. When this unidentified male staff member came upon my cell (and I do
not know why this previously-unknown staff member has been in the unit this
week in the first place), he barked, "Why is this window covered again?”

10. I had never seen this man before and he had never, so far as I know,
in fact encountered a cover on my window previously.

11. I attempted to answer his question in a respectful, albeit obvious,
manner.

12. He did not like my answer and became more rude.

13. He ordered me to uncover my window and I got up partially in order tc
do so, as awkward as that was.

14. Before I could uncover,my window myself, this unaccompanied male
staff member opened my cell door, reached his arm into my cell, and thus broke

- Page 1 of 4 -

 

 

 

 
Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 6 of 26

the plane of entry, then took down the shirt that was covering my window.

15. This unaccompanied male staff member proceeded to stare at my exposed
genitals, obviously and awkwardly.

16. After. standing there for longer than was necessary, this staff member
barked, "Don't cover this window again."

17. Most FBOP staff members whom I have encountered go out of their way,
understandably, to avoid seeing inmates defecate.

18. This unaccompanied male staff member appears to go out of his way to
see inmates defecate and to react negatively to obstacles which obstruct his
view, based on the frequency and intensity of the incidents like the above
which have occurred over the past 72 hours or so in the FCI Terre Haute CMU.

19, Contrary to FBOP policy, this unaccompanied male staff member was not
displaying a visible name tag (see FBOP Program Statement 3300.03,
"Employment," §19(8), "NAME TAGS AND OTHER ADORNMENTS").

20. Contrary to FBOP policy, this unaccompanied male staff member spoke
in a deliberately coercive, disrespectful, and unprofessional manner during
this incident (see FBOP Program Statement 3420.11, "Standards of Employee
Conduct ,"' §5, "PERSONAL CONDUCT").

21. I do not have access to the official Correctional Services Manual
(FBOP Program-Statement 5500.11), which dictates mandatory procedure(s) for
entering inmate cells, but I do believe that no FBOP staff member is allowed
to enter a cell occupied by an inmate without backup present, and that this
procedure is required in order to protect both staff and inmates.

22. Except for dire emergencies, it is hard to imagine a valid reason for
an FBOP employee to enter an occupied cell without backup, and it is worth
noting that in November of last year, inmate Rodney Hamrick killed inmate
Robert David Neal in a cell in this very same unit and stabbed inmate Richard
Warren a dozen or so times inside another cell-here.

23. I believe it is also considered explicitly inappropriate for an FBOP
employee to enter an area knowingly while alone when he or she has reason to
believe that an inmate who they.are not legitimately strip searching might be
naked and. defecating, and this unaccompanied male staff member had very good

reason to believe that I and the other inmates he has similarly harassed were
naked and defecating. ,

24. If this FBOP staff member violated policy by opening and entering my
cell alone while he knew that I was likely naked and defecating, then such
conduct would not be related to his official duties.

25. In part, 28 CFR §115.6 reads, "Sexual abuse of a detainee by a staff
member, contractor, or volunteer includes any of the following acts, if
engaged in by one or more staff members, volumteers, or contract personnel
who, with or without the consent of the detainee, engages in or attempts to
engage in:... (8) Voyeurism, which is defined as the inappropriate visual
surveillance of a detainee for reasons unrelated to official duties. Where not
conducted for reasons relating to official duties, the following are examples
of voyeurism: staring at a detainee who is using a toilet in his or her cell .
to perform bodily functions..."

26. All FBOP inmates are supposed to be able to send confidential reports
to the Office of the Inspector General (OIG) for the United States Justice
Department and to have access to PREA hotlines (see 28 CFR §115.51(b)).

- Page 2 of 4 -

 

 

 

 
Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 7 of 26

27. Because FCI Terre Haute CMU inmates like me do not have access to
PREA hotlines nor any methods to contact. the OIG confidentially, I am unable
to report the aforementioned incident directly and confidentially to the
appropriate independent authorities as I should be able to do according to 28
CFR §115.51(b).

28. Unlike inmates elsewhere in the FBOP, those in the FCI Terre Haute
CMU cannot send sealed mail confidentially to the courts (see 28 CFR
§540.203(b)(1))-

29. I am unable to report the aforementioned incident directly and
confidentially to any court from inside the FCI Terre Haute CMU.

30. It has come to my attention that the previous Unit Manager here at -
the FCI Terre Haute CMU, Mr. Clint Swift, was transferred following one or
more PREA complaints lodged against him for entering occupied cells without
backup for non-official reasons.

31. I believe that the lack of access to PREA hotlines and to the OIG
from inside the FCI Terre Haute CMU is. the deliberate work of Katherine
Siereveld.

32. Katherine Siereveld is a member of the FCI Terre Haute legal
department.

33. Katherine Siereveld routinely presents herself as an attorney
including to courts.

34. However, it has come to my attention that Katherine Siereveld may not
be licensed to practice nor admitted to the bar in Indiana nor Illinois, the
locations of the FBOP's two (2) CMUs.

35. I have previously reported the lack of access to PREA hotlines and tc
confidential filing with: the OIG to Diane Lee, the "Certified PREA Auditor"
for the FCI Terre Haute CMU, in a written letter to her at her: business
address, 11820 Parklawn Dr., Suite 240, Rockville, MD 20852, which I gave to
FBOP staff to mail on May 17th, 2019, in an envelope bearing United States
Postal Service (USPS) tracking number 9114 9014 9645 1762 0787 72.

36. I was not allowed to seal my own letter to Diane Lee and it was read,
scanned, and preserved by the FBOP before it was sent, if it was in fact sent
at all as opposed to an empty envelope.

37. According to the USPS tracking system, my letter to Diane Lee's
office was delivered thereto on May 28th, 2019, but again I do not know if it
was received empty or altered due to the actions and inactions of the FBOP.

38. Today marks thirty (30) days since my letter was reportedly deliverec
to Diane Lee and I have not received any response from her office.

39. Due. to reports from other inmates which I find credible based upon my
experience as a Rolling-Stone--featured human-rights activist and as. an
investigative journalist, I find it likely that the agents, employees,
contractors, and other entities acting under the control of Acting FBOP
Director Hugh J. Hurwitz, -including.Katherine Siereveld, will retaliate
against me for reporting the above incident of sexual abuse by an FBOP
employee working inside of the FCI Terre Haute CMU, and that this retaliation
will seriously impede my litigation against Mr. Hurwitz and others in the case
of Gottesfeld.v. Hurwitz, et al. (S.D. NY 18-cv-10836-PGG).

40. I believe that.such unlawful retaliation will consist of further such

~ Page 3 of 4 -

 

 

 

 
Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 8 of 26

acts of voyeurism and that I will be placed in the "special housing unit,"
SHU, here at the FCI Terre Haute CMU in a deliberate effort to get me to
. withdraw my complaint in order to secure my exit from the SHU.

41. The FCI Terre Haute CMU SHU is regarded as a torture chamber by the
inmates here, who consistantly report enduring extreme temperatures, drinking
water which causes convulsive vomiting and dangerously-dehydrating diarrhea,
sleep deprivation, a floor that becomes too hot for them to stand in their
tiny punishment cells, withholding of writing impliments, postage, envelopes,
and other items necessary to contact the outside world and to pursue. ....,.. «
litigation in the courts, and more (see S.D. NY 18-cv-10836-PGG D.E. 42 at 2
1 6-7, and at 3 1 14- 15).

 

 

42.:The unaccompanied male staff member from.the incident above was a RES

  

grey-haired caucasian male wearing a grey shirt today, Jume 27th, 2019.
43. It has subsequently come to my attention that the surname of the

tmaccompanied male staff member in question may be "Royer" or something MGG&

similarly spelled.

44, It has subsequently come to my attention that the unaccompanied male
staff member in question has taken down mandatory placards bearing Diane. Lee's
name and address, and I believe that this is also a policy violation. wel"

45. A fourth victim has subsequently come to my attention. MSir B/as (44

46. The unaccompanied male staff member has subsequently threatened other
victims with retaliatory disciplinary action for reporting his non-official ms
activities.

47. It has recently come to my attention that the first initial of
unaccompanied male staff member in question may be "T."

48. On Friday, June 28th, 2019, I was approached by two (2) members of
the S.I.S. (or internal investigations) department of FCI Terre Haute who [ASG
wanted to speak to me about a "PREA' matter about. which they had heard from a

"third party." I declined to speak with then and advised them that I would be
filing a report with the Office of the Inspector General; as is my prerogative
under federal regulations. This conversation took place in the lobby of the
CMU around 2:45 P.M. Eastern Time.

I declare (or certify, verify, or state) under penalty of perjury that
the foregoing is true and correct. Executed on Thursday, June 27th, 2019.

i
Martin S. Gottesfeld

ae é

the ae.
/ “MSG

LG! /A

Se.

<>

bP (AY

Rs /34

 

49, About 4 hours after I spoke with S.I.S., a victim whom "T. Royer" had

threatened received a disciplinary charge, written, but not delivered by, "T.
Royer."' Thus, FCI Terre Haute is allowing Royer to retaliate against victims
for reporting him, in violation of 28 CFR §115.67. In the report, Royer claim
to have been on "PREA rounds." However, he didn’t notice the violations of 28
CFR §115.51(b) cited above and rather he took down placards with Diane Lee's
address. Royer may also be the backup disciplinary hearing officer (DHO) for

FCI Terre Haute, and he appears to use this status to offend with impunity and

to intimidate and coerce his victims further.

~ Page 4 of 4 -

 

 

 

 

 

 

 
__Pase 1:18-cv-10836- AgehivaruBent 63 Filed 07/16/19 Page 9 of 26
VE ¢ He & 11$.6

Neo! LD.

Sexual abuse of a detainee by a staff member, contractor, or volunteer includes any of the
following acts, if engaged in by one or more staff members, volunteers, or contract personnel
who, with or without the consent of the detainee, engages in or attempts to engage in:

(1) Contact between the penis and the vulva or anus and, for purposes of this paragraph (1),
contact involving the penis upon penetration, however slight;

(2) Contact between the mouth and the penis, vulva, or anus;

(3) Penetration, however slight, of the anal or genital opening of another person by a hand or
finger or by any object that is unrelated to official duties or where the staff member, contractor, or
volunteer has the intent to abuse, arouse, or gratify sexual desire;

(4) Intentional touching of the genitalia, anus, groin, breast, inner thighs or buttocks, either
directly or through the clothing, that is unrelated to official duties or where the staff member,
contractor, or volunteer has the intent to abuse, arouse, or gratify sexual desire;

(5) Threats, intimidation, harassment, indecent, profane or abusive language, or other actions or
communications, aimed at coercing or pressuring a detainee to engage in a sexual act;

(6) Repeated verbal statements or comments of a sexual nature to a detainee;

(7) Any display of his or her uncovered genitalia, buttocks, or breast in the presence of an inmate,
detainee, or resident, or

(8) Voyeurism, which is defined as the inappropriate visual surveillance of a detainee for reasons
unrelated to official duties. Where not conducted for reasons relating to official duties, the
following are examples of voyeurism: staring at a detainee who is using a toilet in his or her cell
to perform bodily functions; requiring an inmate detainee to expose his or her buttocks, genitals,
or breasts; or taking images of all or part of a detainee's naked body or of a detainee performing
bodily functions.

[79 FR 13100, 13165, Mar. 7, 2014]

CFR 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

 

 

 

 
 

Case Ne Document 63 Filed 07/16/19 Page 10 of 26

2 4

ww

OPI: HRD/PDB
NUMBER: 3300.03
DATE: 3/8/17

SUBJECT: Employment

 

U.S. Department of Justice

Federal Bureau of Prisons

 

 

Program
Statement

 

 

U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI  HRD/PDB

NUMBER 3300.03

DATE May 8, 2017

Employment
/s/
Approved: Thomas R. Kane

Acting Director, Federal Bureau of Prisons

1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 

 

 

 
Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 11 of 26

8. NAME TAGS AND OTHER ADORNMENTS

Name tags, approved by the Director, will be provided by the
institution to all employees. Supervisors, managers, and
uniformed staff are required to wear the provided name tag while
in official duty status. All other staff will be encouraged to
wear the provided name tag.

Monogrammed names are included on uniformed staff uniforms.

In the interest of professionalism, uniformed employees will not
wear jewelry that detracts from the overall professional
appearance of the uniform while on duty. As a matter of
professionalism, personal safety, or institution security,
specific items of jewelry or other adornment may be prohibited
altogether, consistent with the Master Agreement.

Adornments denoting any agency or organization other than the
Bureau of Prisons, or any cause or belief, must not be worn on or
with the uniform unless specifically authorized by the Director
or in accordance with the Master Agreement.

I
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 

 

 

 
Case t, AS 36-PGG Document 63 Filed 07/16/19 Page 12 of 26
XN >)

OPI: OGC/ELE
NUMBER: 3420.11
DATE: 12/6/2013

SUBJECT: Standards of Employee Conduct

 

U.S. Department of Justice

Federal Bureau of Prisons

 

 

 

Program
Statement

 

 

OPT: OGC/ELE

NUMBER: 3420.11

DATE: 12/6/2013

SUBJECT: Standards of Employee Conduct
/s/

Approved: Charles E. Samuels, Jr.

Director, Federal Bureau of Prisons

1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 

 

 

 
Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 13 of 26

5. PERSONAL CONDUCT

Employees are expected to conduct themselves in a manner that contributes to the orderly running
of Bureau facilities. Some types of behavior cannot be tolerated in the Bureau:

a. Alcohol/Iegal Drugs. The use of illegal drugs or the abuse of any drug, including
prescription-controlled substances, is strictly prohibited. Illegal drugs include, but are not limited
to:

Marjuana.

Cocaine.

Ecstasy.

Heroin.

Amphetamines ("speed" or "crank").
Lysergic Acid Diethylamide (LSD).

Use of alcoholic beverages or being under the influence of alcohol while on duty or immediately
before reporting for duty are prohibited. Employees are subject to disciplinary action if found to
possess a .02 or greater blood alcohol content while on duty.

b. Sexual Relationships/Contact With Inmates. Employees may not allow themselves to show
partiality toward, or become emotionally, physically, sexually, or financially involved with
inmates, former inmates, or persons known (or who should have been known based on
circumstances) to the employee as a family member or close friend of inmates or former inmates.

Chaplains, psychologists, and psychiatrists may continue a previously established therapeutic
relationship with a former inmate in accordance with their codes of professional conduct and
responsibility.

Bureau staff may not serve as program volunteers in religious services and educational programs.
Under no circumstances are staff volunteers authorized to participate in inmate programs on a
regular or occasional basis.

An employee may not engage in, or allow another person to engage in, sexual behavior with an
inmate. There is never any such thing as consensual sex between staff and inmates.

Title 18, U.S. Code Chapter 109A provides penalties of up to life imprisonment for sexual abuse
of inmates where the force is used or threatened. Sexual contact is defined as the intentional
touching of the genitalia, anus, groin, breast, inner thigh, or buttocks with the intent to abuse,

I

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 

 

 

 
Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 14 of 26

humiliate, harass, degrade, arouse, or gratify the sexual desire of any person.

Penetration is not required to support a conviction for sexual contact. All allegations of sexual
abuse will be thoroughly investigated and, when appropriate, referred to authorities for
prosecution.

Employees are subject to administrative action, up to and including removal, for any inappropriate
contact, sexual behavior, or relationship with inmates, regardless of whether such contact
constitutes a prosecutable crime. Physical contact is not required to subject an employee to
sanctions for misconduct of a sexual nature.

c. Additional Conduct Issues. An employee may not offer or give to an inmate or a former
inmate or any member of his/her family, or to any person known to be associated with an inmate
or former inmate, any article, favor, or service that is not authorized in the performance of the
employee’s duties.

Neither shall an employee accept any gift, personal service, or favor from an inmate or former
inmate, or from anyone known to be associated with or related to an inmate or former inmate.
This prohibition includes becoming involved with families or associates of inmates.

An employee may not show favoritism or give preferential treatment to one inmate, or a group of
inmates, over another.

Consistent with policies and regulations:

An employee may not use brutality, physical violence, or intimidation toward inmates, or use
any force beyond what is reasonably necessary to subdue an inmate.

An employee may not use physical violence, threats, or intimidation toward any person visiting
a Bureau work site or toward fellow employees.

In their official capacity, employees may not use profane, obscene, or abusive language when
communicating with inmates, fellow employees, or others. Employees shall conduct themselves in
a manner that will not be demeaning to inmates, fellow employees, or others. The above
requirements also apply to situations where there is a nexus between the employee’s conduct and
his/her position.

An employee who becomes involved in circumstances as described in this section, Section 9 (or
any situation that might give the appearance of improper involvement with inmates or former
inmates or their families, including employees whose relatives are inmates or former inmates)
must report the contact in writing to the CEO as soon as practicable. (This includes, but is not
limited to, telephone calls or written communications with such persons outside the normal scope

PHO!
2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 

 

 

 
Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 15 of 26

of employment.) The employee will then be instructed as to the appropriate course of action.

Exempted program officials must obtain prior approval to communicate with former inmates, their
family members, or associates. All communications must occur from an institution setting.

Employees must avoid situations that give rise to a conflict of interest or the appearance of a
conflict of interest (see Section 2, Definitions).

_Employees shall not participate in conduct that would lead a reasonable person to question their
impartiality.

3

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 

 

 

 
63 Fi
oqumEnt iled 07/16/19 Page 16 of 26

MV

Case 1:18-cv-10836-AG A,

Low a

 

Reporting

§ 115.51 Inmate reporting.

(a) The agency shall provide multiple internal ways for inmates to privately report sexual abuse
and sexual harassment, retaliation by other inmates or staff for reporting sexual abuse and sexual
harassment, and staff neglect or violation of responsibilities that may have contributed to such
incidents.

(b) The agency shall also provide at least one way for inmates to report abuse or harassment to a
public or private entity or office that is not part of the agency, and that is able to receive and
immediately forward inmate reports of sexual abuse and sexual harassment to agency officials,
allowing the inmate to remain anonymous upon request. Inmates detained solely for civil
immigration purposes shall be provided information on how to contact relevant consular officials
and relevant officials at the Department of Homeland Security.

(c) Staff shall accept reports made verbally, in writing, anonymously, and from third parties and
shall promptly document any verbal reports.

(d) The agency shall provide a method for staff to privately report sexual abuse and sexual
harassment of inmates.

[77 FR 37106, 37197, June 20, 2012]

[EFFECTIVE DATE NOTE: 77 FR 37106, 37197, June 20, 2012, added Part 115, effective
Aug. 20, 2012.]

CFR 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 

 

 

 
Case 1:18-cv-10836-PGQe Doabmentes Filed 07/16/19 Page 17 of 26

om oP
. af Py, Bon

 

§ 540.203 Written correspondence limitations.

(a) General correspondence. General written correspondence as defined by this part, may be
limited to six pieces of paper (not larger than 8.5 x 11 inches), double-sided writing permitted,
once per calendar week, to and from a single recipient at the discretion of the Warden, except as
stated in (c) below. This correspondence is subject to staff inspection for contraband and for
content.

(b) Special mail. (1) Special mail, as defined in this part, is limited to privileged communication
with the inmate's attorney.

(2) All such correspondence is subject to staff inspection in the inmate's presence for contraband
and to ensure its qualification as privileged communication with the inmate's attorney. Inmates
may not seal such outgoing mail before giving it to staff for processing. After inspection for
contraband, the inmate must then seal the approved outgoing mail material in the presence of staff
and immediately give the sealed material to the observing staff for further processing.

(c) Frequency and volume limitations. Unless the quantity to be processed becomes unreasonable
or the inmate abuses or violates these regulations, there is no frequency or volume limitation on
written correspondence with the following entities:

(1) U.S. courts;

(2) Federal judges;

(3) U.S. Attorney's Offices;

(4) Members of U.S. Congress;

(5) The Bureau of Prisons;

(6) Other federal law enforcement entities; or

(7) The inmate's attorney (privileged communications only).

(d) Electronic messaging may be limited to two messages, per calendar week, to and from a single
recipient at the discretion of the Warden.

CFR 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

 

 

 

 
Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 18 of 26

[80 FR 3168, 3177, Jan. 22, 2015]

[EFFECTIVE DATE NOTE: 80 FR 3168, 3177, Jan. 22, 2015, added Subpart J, effective Feb.
23, 2015.]

CFR 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 

 

 

 
Case AR PSH Document 63 Filed 07/16/19 Page 19 of 26
Bais — - a -

| U.S. Department of Justice
. Federal Bureau.of Prisons
Federal Correctional Complex.

 

 

Office of the Complex Warden . 4700 Bureau Road South
. . _ Terre Haute, Indiana 47802

December 10, 2018

‘Clerk, Vigo Superior Court 1
33 South 3" Street
‘Courthouse

Terre Haute, IN 47807

RE: Robert E. Miller v. David W. Sullivan -
Case, No:84D01-1807-CT-005360.

Dear Clerk:. .

_ This is in response to the Subpoena Duces Tecum issued to the. United States Penitentiary at’. -
Marion, Illinois (USP Marion). Pursuant to 28 C. E.R: {| 16. 22, et seq., we are in receipt of your
request for production of documents’ in connection with the assault on inmate Robert Miller,
Federal Register Number 48707-019. - . | L.

As you are aware, an employee of the United States Department of Justice’ is prohibited from
‘producing atiy matérial’ or testimony regarding anly material contained in the files of the Department ~

' of Justice or acquired as a part of the‘performance of that person’s official duties or status without ~~
the prior approval of the proper Department official. 28 C.F.R. § 16.22. Therefore, this response is
being provided to you following a review of responsive documents by the United States Attorney’s
Office for the Southern District of Indiana. oo

If you have any questions, please do not hesitate to contact me at (812) 238-3476,

 

Enclosures

 

co Thats Tu:ed The Bureau of Prisons. is a.component of the United States Department of Justice which is an
executive agency of the United States. See 5 U.S.C. § 101,105. ~~
tive agency

 

 

 

 
Case 1:18-cy, OPE PCS Document 63 Filed 07/16/19 Page 20 of 26
Vas

Martin S. Gotte¥feld

Reg. No.: 12982-104

Federal Correctional Institution

Ms. Diane Lee , P.O. Box 33

Certified PREA Auditor Terre Haute, IN 47808

11820 Parklawn Dr. Suite 240
Rockville, MD 20852

Wednesday, May 15th, 2019

In Re: Lack of Acess to Hotlines and OIG At FCI Terre Haute
Communications Management Unit (CMU)

 

 

Salutations Ms. Lee,
[ hope that this letter finds you well.

My name is Martin S. Gottesfeld and my federal registration
number is 12982-104. I am an inmate in the communications
management unit (CMU) at FCI Terre Haute.

I believe that you are the PREA auditor for this unit based
on a notice posted on the bulletin board in our cafeteria. If I
am mistaken, then please do let me know and I will endeavour to
find the appropriate person to whom to direct my correspondence.

I am writing because I wish to inform the appropriate
designated individual that here in the CMU (which is its own
self-contained unit within the FCI wherein inmates do not have
access to all of the same resources as those elsewhere in the
institution), we inmates have no access to PREA hotlines
whatsoever--nor access to hotlines of any other kind. For that
matter, we cannot contagt the Office of the Inspector General
confidentially.

The one working inmate telephone in the. CMU is generally
off throughout the day and.is only turned on for pre-arranged and
pre-approved calls to pre-designated parties. Further, even if an
inmate wanted to try to gain pre-approval to call a PREA hotline,
no such numbers are publicly posted for that purpose. And such a
phone call would require that inmate to use one of their two
weekly 15-minute-maximum weeehy social telephone calls, thereby
depriving them of that call with their family. Moreover, many
inmates are on phone restrictions here at any given time and thus
could not ema schedule such a call to a PREA hotline.

Obviously too, having to pre-schedule a call to a PREA
hotline through the same staff whom an inmate might need to rm
report presents serious issues and is manifestly untenable.

Further, CMU inmates have no direct and unmonitored means bit
which to contact the Office of the Inspector General (OIG). The
button to do so via TRULINCS is simply disabled on tha. computers
here--it does not work. Then, any mail which inmates here wish to
send to the OIG (the address. for which is not posted publicly) is
subject to discretionary review by the FBOP and its contractors
prior to being allowed out in the mail.

For just one example of such pre-screening, I recently was
told that I am not allowéd to mail the OIG sworn affidavits from

other CMU inmates backing up my factual narrative.

4

- Page 1 of 1 -

 

 

 

 
Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 21 of 26

Also, it should go without saying that many inmates might
not feel comfortable trying!bo contact the OIG at all based on
the knowledge that the FBOP and its contractors would read their
mail days, if not weeks, before the OIG.

Ms. Lee, I consider these issues to be very serious and to
require prompt resolution. I hope that You agree.

I am forbidden ‘yepss from. listing the various national
news publications for which I write, but I do believe that a
quick Google search of the name '"MartyG'" would be quite
illuminating. I am also forbidden from requestilng a comment from
you prior to publicatilon, so your only response which I could
note would be your actions in response to this disappointing
information; actions which I do hope will be fast, decisive, and
comprehensive.

  

sek Soca

 

Should you have any questions for me, please do let me know
and I will do my best to answer them despite the wanton and
unlawful interference from the FBOP and itsscontractors which I
anticipabe based on my recent past experiences.

Best Regards,

JE

Martin S. Gottesfeld
Rolling -Stone--Featured Human Rights Activist

- Page 2 of 2 -

 

 

 

 
  

JSPS.com® - USPS Tracking® Results ,
Case 1:18-cv-10836-PGG Backrignis: Filed 07/16/19 Page 22 of 26
aod wt

A status update is not yet available on your package. It will be available when the shipper provides an
update or the package is delivered to USPS. Check back soon.

Sign up for Informed Delivery® (https://informeddelivery.usps.com/box/pages/intro/start.action)
to receive notifications for packages addressed to you.

Remove

Tracking Number: 9114901496451 762078772

Your item was delivered to the front desk, reception area, or mail room at 2:17 pm on May
28, 2019 in ROCKVILLE, MD 20852.

Delivered

May 28, 2019 at 2:17 pm
Delivered, Front Desk/Reception/Mail Room
ROCKVILLE, MD 20852

Get Updates

See More

Remove

Tracking Number: 91149014964518281 18220

Your package is moving within the USPS network and is on track to be delivered to its final
destination. It is currently in transit to the next facility.

In-Transit

May 30, 2019
in Transit to Next Facility

Page 2 of 4

yoeqpss4

 

 

 

 

https://tools.usps.com/go/TrackConfirmAction?tLabels=9 1 14902307224072390476%2C91... 6/5/20]
Exit AD cHas4, Te MOSSEPEES DESH BS* rifdlPO MARE 9p egg 62a 5

Affidavit of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, do hereby affirm that the following
is true and accurate to the best of my knowledge, information,
and belief on this 6th day of April, 2019:

1. My name is Martin S. Gottesfeld. I am a federal inmate
in the Communications Management Unit (CMU) of the Federal |
Correctional Institution (FCI) Terre Haute. My federal
registration number is 12982-104.

2. I arrived at the FCI Terre Haute CMU this past Monday,
April ist, 2019.

3. Upon my initial arrival at the FCI Terre Haute CMU
building, LI immediately -identified myself to CMU staff as a
journalist with The Intercept-and as a frequent contributor ito
Info Wars, among other news media publications.

4. In my: first discussions with unit correctional officers
(COs), I was asked if I was familiar with typical Federal Bureau
of Prisons (FBOP) procedures, such as standing counts.

5. In this conversation, I learned that the majority of
inmate disciplinary charges in the CMU are a result of alleged

communications policy violations.

6. I was spontaeneously told by unit staff that the FC
Terre Haute CMU has its own distinct Special Housing Unit (SHU),
which is separate ftom the main SHU which is used for inmates
from the other units in the institution, and that the CMU SHU is
not a place where I want to find myself. This cautionary warning
was issued without my asking and prior to my suspicion or
knowledge that the FCI Terre Haute CMU has its own, distinct,
“SHU. i

 

7. CMU staff told me that the CMU SHU is Located over a
steam pipe and that it is very hot. They also advised me that |
they do not like having inmates confined in the CMU SHU as it is
inconvenient for them to make their required 30-minute rounds in

the CMU SHU due to the need to close a main hallway in order: to
do so.

8. .A little while later, two (2) members of. the CMU unit
team, Ms. E. Keller, who was the CMU Intelligence Research |
Officer (IRO) at the time, and Ms. Thomas, who is the CMU Unit
Manager, arrived to complete my unit intake paperwork. They told
me that a third member of the unit team, Ms. Eisele, who is the

CMU Case Manager, was out for the week and would see me upon/her
return next week. ; 4

9. Ms. Keller explained to me that I had been. designated to
the CMU, but that it was not the CMU unit team who had requested
my placement in the unit. Ms. Keller told me that the CMU is /|not
a “locked-down unit," that placement in the CMU is "non- | |
punitive," that inmates may be designated to a GMU due to their
offenses of conviction and/or their institutional behavior, and
that I would be allowed access to the inmate computer systems
like the other inmates in the unit, among other things. Ms. |

Keller also told me that the CMU is a "general-population unit,”
and Ms. Thomas went through the normal FBOP questionnare used to

- Page 1 of 3 -

1
{
i
i
1
i
|
i
t
i
i

 

 

 

 
 

CASE HORMOBSEPEES DEAGHBATES? FES PAEAE PEGIO8 OF 5

determine if an inmate can pe safely placed into general |
population. 1 was told that inmates in the CMU are allowed two
(2) phone calls of fifteen (15) minutes each per week and that I
could still. sign up for two (2)-calls this week, which I later
did.

10. At no point did I ask for protective custody (P.C.)-

11. I was also told by Ms. Keller that social visits for CMU
inmates are non-contact. -

12. Ms. Keller informed me that .the FCI Terre Haute CMU is
comprised of single-person cells, which many inmates find
desireable. ,

13. Ms. Keller advised me of the requirement for inmates to
exhaust administrative remedies prior to filing civil suits in
court. I politely informed Ms. Keller and Ms. Thomas of the
instant case in The Southern District of New York, and Ms. Keller
told me that, while she did not know the specifics, she was aware
that I had an open case. Unaware of the latest filings and
scheduling changes, I informed the unit team that there was a. -
hearing scheduled in the instant case for Thursday, April dith,:
2019, which T have since learned has been rescheduled. ,

14. Ms. Keller also told me that the FCI Terre Haute CMU
has its own separate SHU, distinct from the SHU:.which is used t
house non-CMU inmates from other units, and that the FCI Terre
Haute CMU SHU is a place where I do not want to g0- However ,
neither Ms. Keller nor Ms- Thomas elaborated on the specific
-eonditions in the CMU SHU during our initial conversation. Once
again, this cautionary warning. was issued without my asking.

Nt

45. At the time of the above conversations, I was unaware
Ms. Keller is/was a named defendant in the case of Al-Kassar Vel
Bureau of Prisons, 2 +18-cv-00086-WIL-DLP (Southern District of
indiana), and that the conditions in the FCI Terre Haute CMU SHU ©
are a matter of controversy in that case due to alleged 8th
Amendment violations (please see 2018 U.S. Dist. LEXIS 87680::Al-
Kassar v. Bureau of Prisons::May 24, 2018).

16. At or near the end of my initial FCI Terre Haute CMU
intake process, I specifically and explicitly inquired .as to
whether or not I was allowed to. communicate with—yjournalists.
while I am in the CMU. I was told that I am allowed to do so- I
inquired as to whether. I would be allowed to send sealed special
mail to journalists, as inmates in. general population elsewhere
are allowed to do under Code of Federal Regulation (CFR). Ms-
Keller informed me that I would not be allowed to do so, as the
FBOP. only considers mail which CMU. inmates send directly to
attorneys. to qualify as being exempt from review prior to
mailing. |

. 17. After scheduling my phone. calls as instructed, I had |my
first call to my wife from the CMU on the afternoon of Wednesday,
April 3rd, 2019, without incident. A second call. followed .
yesterday evening, Friday, April 5th, 2019, also without
incident. |

- Page 2 of 3 -

 

 

 

 

 
 

 

 

 

 

 

Case 1:18-cv-10836-PGG Document 63 Filed 07/16/19 Page 25 of 26

 

   
           

 

L8 9280 €6cr 2220 £206 HELLG

# ONIMOVYL SdSn |

® FMAYAS WLSOd
S3LVLS G3LINN ea

SSIES payluyn

O€90Z OQ ‘uo}Bulyseny
SCE LOOY

MN SAV BlueniAsuuag ogg
JBsaues Jojsadsuy

ne ete POL EBBZL

Be:
2

PURPLE HEART?

ede eta

   

8762000910692
€h02 “UES OOy eqet

 
 

yon WTATYOS

 

 

EVE TPS
WV ENS

808Zy7 NI ‘eey oarey

ge xOg "O'd

UOTINITISUT TBUCTILSAIOD TerepeJ
YOT-Z86ZT 1°ON “SON

PTSTISEIION *S UEAeH
SOJEIS payin
20001 AN ‘WHOA MAIN

[Donnar., e

  

 

LS HE8d 00S
vso 81D 38S Cig
ar UNCD PUISIG SN

 

POL CBBZL Co

 

 
 

 

 

 

  
  

8P62-XXX-XX-XXXX
CLOc “uer OOP jeqey

 

 

 
    

      

© FOIANAS
SALVLS

 

308.7 NI

| Teuotj0e

Co

4OT-Z86

NTATSANN.
